DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13, 15, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-9 and 17-20, Appleby et al. (U. S. Patent No. 7,462,852 B2) disclosed a method that comprises: 
printing a suspension comprising a binder and metal particles in several stacked layers to build a layer stack with a grid structure including a number of crossing webs (column 32, lines 18-32). 
However, the prior art failed to disclose or fairly suggested that the method comprises:
printing a suspension comprising a binder and metal particles in several stacked layers to build a layer stack with a grid structure including a number of crossing webs, the printing comprising: 
removing the binder from the layer stack, 
applying a curable liquid stiffening material at least on a surface of the grid structure, and 
curing the curable liquid stiffening material after the applying the curable liquid stiffening material.

With respect to claims 10-13, 21, and 22, Appleby et al. (U. S. Patent No. 7,462,852 B2) disclosed a grid-like beam collimator that comprises: 
a grid structure comprising:
a number of crossing webs,
metal particles, and 
a cured stiffening material, 
wherein the cured stiffening material is present on a surface of the grid structure or present in the grid structure (column 32, lines 18-32).
However, the prior art failed to disclose or fairly suggested that the grid-like beam collimator comprises:
a grid structure having a shape of a truncated pyramid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 02 August 2021 with respect to the specification have been fully considered.  The objection of the specification has been withdrawn.
Applicant’s amendments filed 02 August 2021 with respect to claim 4 have been fully considered.  The objection of claim 4 has been withdrawn.
Applicant’s amendments filed 02 August 2021 with respect to claim 5 have been fully considered.  The objection of claim 5 has been withdrawn.
Applicant’s amendments filed 02 August 2021 with respect to claims 10-13, 15, and 21-23 have been fully considered.  The objection of claims 10-13, 15, and 21-23 has been withdrawn.
Applicant’s amendments filed 02 August 2021 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 02 August 2021 with respect to claim 18 have been fully considered.  The objection of claim 18 has been withdrawn.
Applicant’s amendments filed 02 August 2021 with respect to claim 23 have been fully considered.  The objections of claim 23 have been withdrawn.
Applicant’s amendments filed 02 August 2021 with respect to claim 23 have been fully considered.  The rejection of claim 23 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nelson et al. (U. S. Patent No. 10,274,610 B2) disclosed detector systems comprising structured detectors for radiation imaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884